DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 4/14/2022. In virtue of this communication claims 1, 3, 8-13, 15, 17, 20 and 37-38 are currently pending in the instant application.
         
Response to Amendment
In response to the action mailed on 1/14/2022, the Applicant has filed a response amending the claims. 
In view of Applicant’s response the claim rejections under 35 USC 112(b) are withdrawn.

Response to Arguments
The Applicant’s arguments with respect to claim 1 have been fully considered but they are not persuasive.
 
The Applicant argues that Qian does not teach the limitation of “the first optical transmitter is configured to generate an optical signal to be modulated, wherein the optical signal to be modulated comprises the direct current optical signal with the first wavelength and a direct current optical signal with the second wavelength”. However, the Examiner respectfully disagrees with this statement because Qian and Hayashi teaches this limitation. More specifically, the primary reference of Qian Fig 4 teaches a first optical transmitter (402, 404) generating an optical signal to be modulated and the optical signal to be modulated comprises an optical signal (continuous wave CW) with a first wavelength (ʎ1) and an optical signal (continuous wave CW) with a second wavelength (ʎ2). And, the secondary reference of Hayashi Fig 2, col 4 lines 50-51, lines 66-67 teaches the concept that an optical signal (continuous wave CW ) (e.g. from 200 or 206) with a wavelength is a direct current (DC) optical signal (continuous wave CW). Thus, the combination of Qian and Hayashi teaches this argued limitation. Here, the Examiner is interpreting that the “first optical transmitter” comprises two lasers (i.e. 402 and 404). This is because there is nothing in the claim that prevents the Examiner from making this interpretation and there is no contradiction. Also, this interpretation is taken because it is known in the art that an optical transmitter can comprise more than one laser. See for support Bergmann et al (US Pat 6577399) Fig 1, col 3 lines 41-43 where an optical transmitter 20 comprises more than one laser 30. The Applicant appears to be arguing that in claim 1 of the instant application the “first optical transmitter” comprises only one laser, however, such features are not recited in the claim. There is no recitation in any of the claims that the “first optical transmitter” comprises only one laser i.e. as argued. As a reminder, limitations from the specification are not read into the claims. See MPEP 2145 section “VI. Arguing limitations which are not claimed”. Therefore, for at least these reasons, Qian and Hayashi still teaches this limitation i.e. as currently presented in the claim and is contrary to what the Applicant agues.   
 
The Applicant’s arguments with respect to claim 10 have been fully considered but they are not persuasive.
 
The Applicant argues that Jia does not teach the limitation of “a transceiver unit, configured to receive an optical signal in a first direction from a first device, wherein the optical signal in the first direction comprises a direct current optical signal with a first wavelength and a modulated optical signal with a second wavelength”. However, the Examiner respectfully disagrees with this statement because Jia and Hayashi teaches this limitation. More specifically, the primary reference of Jia Fig 1 teaches a  transceiver unit 106 receiving an optical signal (i.e. ch1 and ch1’) in a first direction (downstream) from a first device 102, the optical signal (i.e. ch1 and ch1’) in the first direction (downstream) comprises an optical signal (continuous wave CW) with a first wavelength (ch1’) and a modulated optical signal with a second wavelength (ch1). And, the secondary reference of Hayashi Fig 2, col 4 lines 50-51, lines 66-67 teaches the concept that an optical signal (continuous wave CW ) (e.g. from 200 or 206) with a wavelength is a direct current (DC) optical signal (continuous wave CW ). Thus, Jia and Hayashi teaches this argued limitation. Here, the Examiner is interpreting that the “transceiver unit 106” is different from a receiver 150 because the “transceiver unit 106” comprises other structure including a transmitter 160. Also, there is nothing in the claim that prevents the Examiner from making this interpretation and there is no contradiction. The Applicant appears to be arguing that in claim 10 of the instant application the “transceiver unit” and the “coherent receiver” are different and separate from each other, however, such features are not recited in the claim. There is no recitation in any of the claims that the “transceiver unit” and the “coherent receiver” are different and separate from each other i.e. as argued. As a reminder, limitations from the specification are not read into the claims. See MPEP 2145 section “VI. Arguing limitations which are not claimed”. Therefore, for at least these reasons, Jia and Hayashi still teaches this limitation i.e. as currently presented in the claim and is contrary to what the Applicant agues. The Applicant also argues that Jia fails to teach “the optical signal in a first direction received by the transceiver unit comprises a direct current optical signal with a first wavelength and a modulated optical signal with a second wavelength”. However, the Examiner respectfully disagrees with this statement because Jia teaches this limitation. More specifically, Jia Fig 1 teaches the optical signal (i.e. ch1 and ch1’) in a first direction (downstream) received by the transceiver unit 106 comprises an optical signal (continuous wave CW) with a first wavelength (ch1’) and a modulated optical signal with a second wavelength (ch1) (i.e. which is what the claim requires). Here, the claim does not require anything else, and as stated above limitations from the specification are not read into the claims. 

No new arguments have been presented with respect to claim 37.

In conclusion, the prior art still teaches the claims i.e. as currently being presented and the rejection is maintained.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Qian et al (US Pub 20100215368) in view of Hayashi et al (US Pat 7421211).


Regarding claim 1, Qian discloses a coherent detection implementing apparatus, comprising:   
a first transceiver unit, configured to send an optical signal in a first direction to a second device, and receive an optical signal in a second direction from the second device, wherein the optical signal in the first direction comprises an optical signal with a first wavelength and a modulated optical signal with a second wavelength, and the optical signal in the second direction comprises a modulated optical signal with the first wavelength (Fig 4, where a first transceiver unit 450 sends an optical signal (i.e. ʎ1, ʎ2) in a first direction (downstream) to a second device 430, and receives an optical signal (i.e. ʎ1) in a second direction (upstream) from the second device 430, the optical signal (i.e. ʎ1, ʎ2) in the first direction (downstream) comprises an optical signal (continuous wave CW) with a first wavelength (ʎ1) and a modulated optical signal with a second wavelength (ʎ2), and the optical signal (i.e. ʎ1) in the second direction (upstream) comprises a modulated optical signal with the first wavelength (ʎ1)); and  
a first coherent receiver, connected with the first transceiver unit, and configured to take a part of the optical signal with the first wavelength in the optical signal in the first direction as a Local Oscillator (LO) light for coherent reception, perform coherent frequency mixing between the LO light and the optical signal in the second direction, and demodulate the optical signal in the second direction (Fig 4, where a first coherent receiver 410 is connected with the first transceiver unit 450 and takes a part of the optical signal (continuous wave CW) with the first wavelength (ʎ1) in the optical signal (i.e. ʎ1, ʎ2) in the first direction (downstream) as a LO light for coherent reception, performs coherent frequency mixing between the LO light and the optical signal (i.e. ʎ1) in the second direction (upstream) and demodulates the optical signal (i.e. ʎ1) in the second direction (upstream)),  
wherein the first transceiver unit comprises a first optical transmitter, a modulation and splitting subunit and an interface subunit that are connected successively (Fig 4, where the first transceiver unit 450 comprises a first optical transmitter (402, 404), a modulation and splitting subunit (403, 464) and an interface subunit (406) that are connected successively), wherein the first optical transmitter is configured to generate an optical signal to be modulated, wherein the optical signal to be modulated comprises the optical signal with the first wavelength and an optical signal with the second wavelength (Fig 4, where the first optical transmitter (402, 404) generates an optical signal to be modulated and the optical signal to be modulated comprises the optical signal (continuous wave CW) with the first wavelength (ʎ1) and an optical signal (continuous wave CW) with the second wavelength (ʎ2));  
the modulation and splitting subunit is configured to modulate the optical signal with the second wavelength in the optical signal to be modulated to obtain the modulated optical signal with the second wavelength (Fig 4, where the modulation and splitting subunit (403, 464) modulates the optical signal (continuous wave CW) with the second wavelength (ʎ2) in the optical signal to be modulated to obtain the modulated optical signal with the second wavelength (ʎ2)); and   
the interface subunit is configured to take the optical signal with the first wavelength and the modulated optical signal with the second wavelength as the optical signal in the first direction, and send the optical signal in the first direction to the second device (Fig 4, where the interface subunit (406) takes the optical signal (continuous wave CW) with the first wavelength (ʎ1) and the modulated optical signal with the second wavelength (ʎ2)  as the optical signal (i.e. ʎ1, ʎ2) in the first direction (downstream) and sends the optical signal in the first direction (downstream) to the second device 430); and  
receive the optical signal in the second direction from the second device and send the optical signal in the second direction to the first coherent receiver (Fig 4, where the interface subunit (406) receives the optical signal (i.e. ʎ1) in the second direction (upstream) from the second device 430 and sends the optical signal (i.e. ʎ1) in the second direction (upstream) to the first coherent receiver 410).   
Qian fails to explicitly disclose the optical signal (continuous wave CW) with the first wavelength (ʎ1) being a direct current optical signal and the optical signal (continuous wave CW) with the first wavelength (ʎ2) being a direct current optical signal.   
However, Hayashi discloses 
an optical signal with a wavelength being a direct current optical signal (Fig 2, col 4 lines 50-51, lines 66-67 where an optical signal (continuous wave CW) (e.g. from 200 or 206) with a wavelength is a direct current (DC) optical signal (continuous wave CW)).   
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the optical signals (continuous wave CW) with the first and second wavelengths (ʎ1, ʎ2) as described in Qian, with the teachings of the optical signal (continuous wave CW) (e.g. from 200 or 206) as described in Hayashi. The motivation being is that as shown an optical signal (continuous wave CW) (e.g. from 200 or 206) with a wavelength can be a direct current (DC) optical signal (continuous wave CW) and one of ordinary skill in the art can implement this concept into the optical signals (continuous wave CW) with the first and second wavelengths (ʎ1, ʎ2) as described in Qian and better show and illustrate that the optical signal (continuous wave CW) with the first wavelength (ʎ1) is a direct current (DC) optical signal (continuous wave CW) and the optical signal (continuous wave CW) with the second wavelength (ʎ2) is a direct current (DC) optical signal (continuous wave CW) i.e. in order to provide an optical carrier signal for performing optical modulation and transmit data and which modification is a simple implementation of a known concept of a known optical signal (continuous wave CW) into other optical signals (continuous wave CW) for better clarifying its structure and/or operation and which combination yields predictable results.    

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Qian et al (US Pub 20100215368) in view of Hayashi et al (US Pat 7421211) in further view of Gripp et al (US Pub 20150381285).

Regarding claim 8, Qian as modified by Hayashi fails to explicitly disclose the apparatus wherein the first transceiver unit further comprises a polarization rotator; the polarization rotator is respectively connected with the first coherent receiver and the interface subunit, and is configured to perform polarization conversion on the optical signal in the second direction, and send the optical signal in the second direction to the first coherent receiver.  
	However, Gripp discloses 
a first receiver unit further comprises a polarization rotator (Fig 1, paragraph [21] where a first receiver unit 100 comprises a polarization rotator (e.g. 130)); 
the polarization rotator is respectively connected with a first coherent receiver and an interface subunit, and is configured to perform polarization conversion on an optical signal in a second direction, and send the optical signal in the second direction to the first coherent receiver (Fig 1, paragraph [21] where the polarization rotator (e.g. 130) is respectively connected with a first coherent receiver (e.g. at 105) and an interface subunit (e.g. at 110), and performs polarization conversion on an optical signal in a second direction (upstream), and sends the optical signal in the second direction (upstream) to the first coherent receiver (e.g. at 105)).    
Therefore, it would have been obvious to one of ordinary skill in the art to modify the first coherent receiver 410 as described in Qian as modified by Hayashi, with the teachings of the polarization rotator (e.g. 130) as described in Gripp. The motivation being is that as shown a first receiver unit 100 can comprise a polarization rotator (e.g. 130) between a first coherent receiver (e.g. at 105) and an interface subunit (e.g. at 110), and can send a polarization converted optical signal in a second direction (upstream) to the first coherent receiver (e.g. at 105) and one of ordinary skill in the art can implement this concept into the first coherent receiver 410 as described in Qian as modified by Hayashi and have the first transceiver unit 450 comprise a polarization rotator (e.g. 130) between the first coherent receiver 410 and the interface subunit (406), and that sends a polarization converted optical signal (ʎ1) in the second direction (upstream) to the first coherent receiver 410 i.e. as an alternative so as to adjust polarizations of the optical signal (ʎ1) and LO for the purpose of better alignment in order to improve signal quality and which modification is a simple implementation of a known concept of a known polarization rotator (e.g. 130) into a known first coherent receiver 410 for its improvement and for optimization and which modification yields predictable results.  

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Qian et al (US Pub 20100215368) in view of Hayashi et al (US Pat 7421211) in further view of Naito et al (US Pat 5052051).

Regarding claim 9, Qian as modified by Hayashi fails to explicitly disclose the apparatus wherein the first coherent receiver comprises: a first optical coupler, a polarization splitter, a first photoelectric detector, a second photoelectric detector and a signal processing module; the polarization splitter is respectively connected with the first optical coupler, the first photoelectric detector and the second photoelectric detector; the signal processing module is respectively connected with the first photoelectric detector and the second photoelectric detector;  the first optical coupler is configured to perform coherent frequency mixing between the LO light and the optical signal in the second direction to generate a frequency mixed optical signal; the polarization splitter is configured to split the frequency mixed optical signal into polarization optical signals in two directions, send the polarization optical signal in X direction to the first photoelectric detector, and send the polarization optical signal in Y direction to the second photoelectric detector; the first photoelectric detector is configured to convert the polarization optical signal in the X direction into a first electrical signal, and send the first electrical signal to the signal processing module; the second photoelectric detector is configured to convert the polarization optical signal in the Y direction into a second electrical signal, and send the second electrical signal to the signal processing module; the signal processing module is configured to perform Digital Signal Processing (DSP) to the first electrical signal and the second electrical signal to demodulate the optical signal in the second direction.  
	However, Naito discloses 
a first coherent receiver comprising a first optical coupler, a polarization splitter, a first photoelectric detector, a second photoelectric detector and a signal processing module (Fig 2, where a coherent receiver comprises a first optical coupler 21, a polarization splitter 23, a first photoelectric detector 24, a second photoelectric detector 25 and a signal processing module (26, 27)); 
the polarization splitter is respectively connected with the first optical coupler, the first photoelectric detector and the second photoelectric detector (Fig 1, where the polarization splitter 23 is respectively connected with the first optical coupler 21, the first photoelectric detector 24 and the second photoelectric detector 25); 
the signal processing module is respectively connected with the first photoelectric detector and the second photoelectric detector (Fig 1, where the signal processing module (26, 27) is respectively connected with the first photoelectric detector 24 and the second photoelectric detector 25);   
the first optical coupler is configured to perform coherent frequency mixing between an LO light and an optical signal in a second direction to generate a frequency mixed optical signal (Fig 2, where the first optical coupler 21 is configured to perform coherent frequency mixing between an LO light (i.e. from 22) and an optical signal in a second direction to generate a frequency mixed optical signal); 
the polarization splitter is configured to split the frequency mixed optical signal into polarization optical signals in two directions, send the polarization optical signal in X direction to the first photoelectric detector, and send the polarization optical signal in Y direction to the second photoelectric detector (Fig 2, where the polarization splitter 23 is configured to split the frequency mixed optical signal into polarization optical signals in two directions, send the polarization optical signal in X direction to the first photoelectric detector 24, and send the polarization optical signal in Y direction to the second photoelectric detector 25);  
the first photoelectric detector is configured to convert the polarization optical signal in the X direction into a first electrical signal, and send the first electrical signal to the signal processing module (Fig 2, where the first photoelectric detector 24 is configured to convert the polarization optical signal in the X direction into a first electrical signal, and send the first electrical signal to the signal processing module (26, 27)); 
the second photoelectric detector is configured to convert the polarization optical signal in the Y direction into a second electrical signal, and send the second electrical signal to the signal processing module (Fig 2, where the second photoelectric detector 25 is configured to convert the polarization optical signal in the Y direction into a second electrical signal, and send the second electrical signal to the signal processing module (26, 27))); 
the signal processing module is configured to perform Digital Signal Processing (DSP) to the first electrical signal and the second electrical signal to demodulate the optical signal in the second direction (Fig 2, where the signal processing module (26, 27) is configured to perform processing to the first electrical signal and the second electrical signal to demodulate the optical signal in the second direction and it is known in the art that a signal processing module (26, 27) performs digital signal processing (DSP)).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the first coherent receiver 410 as described in Qian as modified by Hayashi, with the teachings of the coherent receiver as described in Naito. The motivation being is that as shown a coherent receiver can comprise a first optical coupler 21, a polarization splitter 23, a first photoelectric detector 24, a second photoelectric detector 25 and a signal processing module (26, 27) and one of ordinary skill in the art can implement this concept into the first coherent receiver 410 as described in Qian as modified by Hayashi and have the coherent receiver 410 comprise a first optical coupler 21, a polarization splitter 23, a first photoelectric detector 24, a second photoelectric detector 25 and a signal processing module (26, 27) i.e. as an alternative so as to perform optical demodulation by using a different technique of coherent detection and which modification is a simple substitution of a known coherent receiver for another, namely, for the same purpose i.e. to demodulate optical signals and for optimization and which modification yields predictable results.   

Claims 10-12 and 37 rejected under 35 U.S.C. 103 as being unpatentable over Jia et al (US Pub 20170294966) in view of Hayashi et al (US Pat 7421211).

Regarding claim 10, Jia discloses a coherent detection implementing apparatus, comprising: 
a transceiver unit, configured to receive an optical signal in a first direction from a first device, wherein the optical signal in the first direction comprises an optical signal with a first wavelength and a modulated optical signal with a second wavelength (Fig 1, where a transceiver unit 106 receives an optical signal (i.e. ch1 and ch1’) in a first direction (downstream) from a first device 102, the optical signal (i.e. ch1 and ch1’) in the first direction (downstream) comprises an optical signal (continuous wave CW) with a first wavelength (ch1’) and a modulated optical signal with a second wavelength (ch1)); 
a coherent receiver, connected with the transceiver unit, and configured to take a part of the optical signal with the first wavelength as a Local Oscillator (LO) light for coherent reception, perform coherent frequency mixing between the LO light and the modulated optical signal with the second wavelength, and demodulate the modulated optical signal with the second wavelength (Fig 1, where a receiver 150 has a coherent receiver 152 connected with the transceiver unit 106 and takes a part of the optical signal (continuous wave CW) with the first wavelength (ch1’) as a LO light for coherent reception, performs coherent frequency mixing between the LO light and the modulated optical signal with the second wavelength (ch1), and demodulates the modulated optical signal with the second wavelength (ch1)).   
Jia fails to explicitly disclose the optical signal (continuous wave CW) with the first wavelength (ch1’) being a direct current optical signal. 
However, Hayashi discloses 
an optical signal with a wavelength being a direct current optical signal (Fig 2, col 4 lines 50-51, lines 66-67 where an optical signal (continuous wave CW) (e.g. from 200 or 206) with a wavelength is a direct current (DC) optical signal (continuous wave CW)).   
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the optical signal (continuous wave CW) with the first wavelength (ch1’) as described in Jia, with the teachings of the optical signal (continuous wave CW) (e.g. from 200 or 206) as described in Hayashi. The motivation being is that as shown an optical signal (continuous wave CW) (e.g. from 200 or 206) with a wavelength can be a direct current (DC) optical signal (continuous wave CW) and one of ordinary skill in the art can implement this concept into the optical signal (continuous wave CW) with the first wavelength (ch1’) as described in Jia and better show and illustrate that the optical signal (continuous wave CW) with the first wavelength (ch1’) is a direct current (DC) optical signal (continuous wave CW) i.e. in order to provide an optical carrier signal for performing optical modulation and transmit data and which modification is a simple implementation of a known concept of a known optical signal (continuous wave CW) into another optical signal (continuous wave CW) for better clarifying its structure and/or operation and which combination yields predictable results.   

Regarding claim 11, Jia as modified by Hayashi also discloses the apparatus wherein the transceiver unit is further configured to modulate the other part of the direct current optical signal with the first wavelength to generate a modulated optical signal with the first wavelength, and send the modulated optical signal with the first wavelength to the first device as an optical signal in a second direction (Jia Fig 1, where the transceiver unit 106 modulates (i.e. at 164) the other part of the optical signal (continuous wave CW) with the first wavelength (ch1’) to generate a modulated optical signal with the first wavelength (ch1’), and sends the modulated optical signal with the first wavelength (ch1’) to the first device 102 as an optical signal in a second direction (upstream)).  
  
Regarding claim 12, Jia as modified by Hayashi also discloses the apparatus wherein the transceiver unit comprises a transceiver subunit and a optical transmitter that are connected (Jia Fig 1, where the transceiver unit 106 comprises a transceiver subunit (158, 162) and a optical transmitter 164 that are connected);  
the transceiver subunit is configured to receive the optical signal in the first direction from the first device, send a part of the direct current optical signal with the first wavelength to the coherent receiver, send the other part of the direct current optical signal with the first wavelength to the optical transmitter, and receive the modulated optical signal with the first wavelength sent by the optical transmitter, and send the modulated optical signal with the first wavelength to the first device (Jia Fig 1, where the transceiver subunit (158, 162) receives the optical signal (i.e. ch1 and ch1’) in the first direction (downstream) from the first device 102, sends a part of the optical signal (continuous wave CW) with the first wavelength (ch1’) to the coherent receiver 152, sends the other part of the optical signal (continuous wave CW) with the first wavelength (ch1’) to the optical transmitter 164, and receives the modulated optical signal with the first wavelength (ch1’) sent by the optical transmitter 164, and sends the modulated optical signal with the first wavelength (ch1’) to the first device 102);   
the optical transmitter is configured to modulate the other part of the direct current optical signal with the first wavelength to generate the modulated optical signal with the first wavelength (Jia Fig 1, where the optical transmitter 164 modulates the other part of the optical signal (continuous wave CW) with the first wavelength (ch1’) to generate the modulated optical signal with the first wavelength (ch1’)).  
 
Regarding claim 37, Jia discloses a coherent detection implementing method, comprising:  
sending, by a first device, an optical signal in a first direction to a second device, wherein the optical signal in the first direction comprises an optical signal with a first wavelength and a modulated optical signal with a second wavelength (Fig 1, where a first device 102 sends an optical signal (i.e. ch1 and ch1’) in a first direction (downstream) to a second device 106, the optical signal (i.e. ch1 and ch1’) in the first direction (downstream) comprises an optical signal (continuous wave CW) with a first wavelength (ch1’) and a modulated optical signal with a second wavelength (ch1)); 
receiving, by the second device, the optical signal in the first direction from the first device, taking, by the second device, a part of the optical signal with the first wavelength as a Local Oscillator (LO) light for coherent reception, performing, by the second device, coherent frequency mixing between the LO light and the modulated optical signal with the second wavelength, and demodulating, by the second device, the modulated optical signal with the second wavelength (Fig 1, where the second device 106 receives the optical signal (i.e. ch1 and ch1’) in the first direction (downstream) from the first device 102, takes a part of the optical signal (continuous wave CW) with the first wavelength (ch1’) as a LO light for coherent reception, performs coherent frequency mixing between the LO light and the modulated optical signal with the second wavelength (ch1), and demodulates the modulated optical signal with the second wavelength (ch1));    
 wherein before sending, by a first device, an optical signal in a first direction to a second device, the method further comprising: generating, by a first optical transmitter in the first device, an optical signal to be modulated (Fig 1, where before sending, by a first device 102, an optical signal (i.e. ch1 and ch1’) in a first direction (downstream) to a second device 106, the method further comprising: generating, by a first optical transmitter (e.g. 122, 114) in the first device 102, an optical signal  to be modulated), wherein the optical signal to be modulated comprises the optical signal with the first wavelength and an optical signal with the second wavelength modulating, by a modulation and splitting subunit in the first device, the optical signal with the second wavelength in the optical signal to be modulated to obtain the modulated optical signal with the second wavelength (Fig 1, where the optical signal to be modulated comprises the optical signal (continuous wave CW) with the first wavelength (ch1’) and an optical signal (continuous wave CW) with the second wavelength (ch1) modulating, by a modulation and splitting subunit (138, 130) in the first device 102, the optical signal (continuous wave CW) with the second wavelength (ch1) in the optical signal to be modulated to obtain the modulated optical signal with the second wavelength (ch1)), wherein the optical signal with the first wavelength and the modulated optical signal with the second wavelength are taken as the optical signal in the first direction (Fig 1, where the optical signal (continuous wave CW) with the first wavelength (ch1’) and the modulated optical signal with the second wavelength (ch1) are taken as the optical signal (i.e. ch1 and ch1’) in the first direction (downstream)). 
Jia fails to explicitly disclose the optical signal (continuous wave CW) with the first wavelength (ch1’) being a direct current optical signal and the optical signal (continuous wave CW) with the first wavelength (ch1) being a direct current optical signal.   
However, Hayashi discloses 
an optical signal with a wavelength being a direct current optical signal (Fig 2, col 4 lines 50-51, lines 66-67 where an optical signal (continuous wave CW) (e.g. from 200 or 206) with a wavelength is a direct current (DC) optical signal (continuous wave CW)).   
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the optical signals (continuous wave CW) with the first and second wavelengths (ch1’, ch1) as described in Jia, with the teachings of the optical signal (continuous wave CW) (e.g. from 200 or 206) as described in Hayashi. The motivation being is that as shown an optical signal (continuous wave CW) (e.g. from 200 or 206) with a wavelength can be a direct current (DC) optical signal (continuous wave CW) and one of ordinary skill in the art can implement this concept into the optical signals (continuous wave CW) with the first and second wavelengths (ch1’, ch1) as described in Jia and better show and illustrate that the optical signal (continuous wave CW) with the first wavelength (ch1’) is a direct current (DC) optical signal (continuous wave CW) and the optical signal (continuous wave CW) with the second wavelength (ch1) is a direct current (DC) optical signal (continuous wave CW) i.e. in order to provide an optical carrier signal for performing optical modulation and transmit data and which modification is a simple implementation of a known concept of a known optical signal (continuous wave CW) into other optical signals (continuous wave CW) for better clarifying its structure and/or operation and which combination yields predictable results.    

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Jia et al (US Pub 20170294966) in view of Hayashi et al (US Pat 7421211) in further view of Saito et al (US Pub 20170126315).

Regarding claim 13, Jia as modified by Hayashi also discloses the apparatus wherein the transceiver subunit comprises a signal splitting and fiber module (Jia Fig 1, where the transceiver subunit comprises a signal splitting and fiber module (174, 108)); 
the signal splitting and fiber module comprises a splitter and an optical fiber that are connected (Jia Fig 1, where the signal splitting and fiber module (174, 108) comprises a splitter 174 and an optical fiber 108 that are connected);  
the splitter is configured to split the optical signal in the first direction into two beams, one of which is the direct current optical signal with the first wavelength and the other of which is the modulated optical signal with the second wavelength, send the direct current optical signal with the first wavelength to the optical amplifier, and send the modulated optical signal with the second wavelength to the coherent receiver; the optical amplifier is configured to perform power amplification to the direct current optical signal with the first wavelength, send a part of the direct current optical signal with the first wavelength to the coherent receiver as the LO light for coherent reception, and output the other part of the direct current optical signal with the first wavelength to the optical transmitter; 
or, 
the optical fiber is configured to output the optical signal in the first direction to the splitter (Jia Fig 1, where the optical fiber 108 is configured to output the optical signal (i.e. ch1 and ch1’) in the first direction (downstream) to the splitter 174); the splitter is configured to split the optical signal in the first direction into two beams, one of which is the direct current optical signal with the first wavelength and the other of which is the modulated optical signal with the second wavelength, output a part of the direct current optical signal with the first wavelength to the coherent receiver as the LO light for coherent reception, output the other part of the direct current optical signal with the first wavelength to the optical transmitter, and output the modulated optical signal with the second wavelength to the coherent receiver (Jia Fig 1, where the splitter 174 is configured to split the optical signal (i.e. ch1 and ch1’) in the first direction (downstream) into two beams, one of which is the optical signal (continuous wave CW) with the first wavelength (ch1’) and the other of which is the modulated optical signal with the second wavelength (ch1), output a part of the optical signal (continuous wave CW) with the first wavelength (ch1’) to the coherent receiver 152 as the LO light for coherent reception, output the other part of the optical signal (continuous wave CW) with the first wavelength (ch1’) to the optical transmitter 164, and output the modulated optical signal with the second wavelength (ch1) to the coherent receiver 152).    
Jia as modified by Hayashi fails to explicitly disclose the optical fiber 108 having an optical amplifier, and the optical amplifier being configured to perform power amplification to the optical signal in the first direction.
However, Saito discloses
an optical fiber having an optical amplifier, and the optical amplifier being configured to perform power amplification to an optical signal in a first direction (Fig 1, where an optical fiber 30 has an optical amplifier 14, and the optical amplifier 14 is configured to perform power amplification to an optical signal in a first direction (downstream)).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical fiber 108 as described in Jia as modified by Hayashi, with the teachings of the optical fiber 30 as described in Saito. The motivation being is that as shown an optical fiber 30 can have an optical amplifier 14 that is configured to perform power amplification to an optical signal in a first direction (downstream) and one of ordinary skill in the art can implement this concept into the optical fiber 108 as described in Jia as modified by Hayashi and have the optical fiber 108 with an optical amplifier 14 that is configured to perform power amplification to the optical signal (i.e. ch1 and ch1’) in the first direction (downstream)  i.e. as an alternative so as to perform amplification in order to increase optical power for obtaining better signal quality and which modification is a simple implementation of a known concept of a known optical fiber 30 into another optical fiber 108 for its improvement and for optimization and which modification yields predictable results.  
 
Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Jia et al (US Pub 20170294966) in view of Hayashi et al (US Pat 7421211) in further view of Beckett et al (US Pub 20100111533).

Regarding claim 17, Jia as modified by Hayashi also discloses the apparatus wherein the optical transmitter comprises a optical modulator (Jia Fig 1, where the optical transmitter 164 comprises a optical modulator).  
Jia as modified by Hayashi fails to explicitly disclose the optical modulator is a reflective optical modulator.
However, Beckett discloses
an optical modulator is a reflective optical modulator (Fig 1, paragraph [8] where an optical modulator 30 is a reflective optical modulator). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the optical transmitter 164 as described in Jia as modified by Hayashi, with the teachings of the optical modulator 30 as described in Beckett. The motivation being is that as shown an optical modulator 30 can be a reflective optical modulator and one of ordinary skill in the art can implement this concept into the optical transmitter 164 as described in Jia as modified by Hayashi and have the optical transmitter 164 with an optical modulator 30 that is a reflective optical modulator i.e. as an alternative so as to perform modulation using another known technique that uses reflection and which modification is a simple implementation of a known concept of a known optical modulator 30 into a known optical transmitter 164 for its improvement and for optimization and which modification yields predictable results.  

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Jia et al (US Pub 20170294966) in view of Hayashi et al (US Pat 7421211) in further view of Naito et al (US Pat 5052051).


Regarding claim 20, Jia as modified by Hayashi fails to explicitly disclose the apparatus wherein the coherent receiver comprises:  a first optical coupler, a polarization splitter, a first photoelectric detector, a second photoelectric detector and a signal processing module; the polarization splitter is respectively connected with the first optical coupler, the first photoelectric detector and the second photoelectric detector; the signal processing module is respectively connected with the first photoelectric detector and the second photoelectric detector;  the first optical coupler is configured to perform coherent frequency mixing between the LO light and the modulated optical signal with the second wavelength to generate a frequency mixed optical signal; the polarization splitter is configured to split the frequency mixed optical signal into polarization optical signals in two directions, send the polarization optical signal in X direction to the first photoelectric detector, and send the polarization optical signal in Y direction to the second photoelectric detector; the first photoelectric detector is configured to convert the polarization optical signal in the X direction into a first electrical signal, and send the first electrical signal to the signal processing module; the second photoelectric detector is configured to convert the polarization optical signal in the Y direction into a second electrical signal, and send the second electrical signal to the signal processing module; and the signal processing module is configured to perform Digital Signal Processing (DSP) to the first electrical signal and the second electrical signal to demodulate the modulated optical signal with the second wavelength.  
However, Naito discloses 
a first coherent receiver comprising a first optical coupler, a polarization splitter, a first photoelectric detector, a second photoelectric detector and a signal processing module (Fig 2, where a coherent receiver comprises a first optical coupler 21, a polarization splitter 23, a first photoelectric detector 24, a second photoelectric detector 25 and a signal processing module (26, 27)); 
the polarization splitter is respectively connected with the first optical coupler, the first photoelectric detector and the second photoelectric detector (Fig 1, where the polarization splitter 23 is respectively connected with the first optical coupler 21, the first photoelectric detector 24 and the second photoelectric detector 25); 
the signal processing module is respectively connected with the first photoelectric detector and the second photoelectric detector (Fig 1, where the signal processing module (26, 27) is respectively connected with the first photoelectric detector 24 and the second photoelectric detector 25);   
the first optical coupler is configured to perform coherent frequency mixing between an LO light and an optical signal in a second direction to generate a frequency mixed optical signal (Fig 2, where the first optical coupler 21 is configured to perform coherent frequency mixing between an LO light and an optical signal in a second direction to generate a frequency mixed optical signal); 
the polarization splitter is configured to split the frequency mixed optical signal into polarization optical signals in two directions, send the polarization optical signal in X direction to the first photoelectric detector, and send the polarization optical signal in Y direction to the second photoelectric detector (Fig 2, where the polarization splitter 23 is configured to split the frequency mixed optical signal into polarization optical signals in two directions, send the polarization optical signal in X direction to the first photoelectric detector 24, and send the polarization optical signal in Y direction to the second photoelectric detector 25);  
the first photoelectric detector is configured to convert the polarization optical signal in the X direction into a first electrical signal, and send the first electrical signal to the signal processing module (Fig 2, where the first photoelectric detector 24 is configured to convert the polarization optical signal in the X direction into a first electrical signal, and send the first electrical signal to the signal processing module (26, 27)); 
the second photoelectric detector is configured to convert the polarization optical signal in the Y direction into a second electrical signal, and send the second electrical signal to the signal processing module (Fig 2, where the second photoelectric detector 25 is configured to convert the polarization optical signal in the Y direction into a second electrical signal, and send the second electrical signal to the signal processing module (26, 27))); 
the signal processing module is configured to perform Digital Signal Processing (DSP) to the first electrical signal and the second electrical signal to demodulate the optical signal in the second direction (Fig 2, where the signal processing module (26, 27) is configured to perform processing to the first electrical signal and the second electrical signal to demodulate the optical signal in the second direction and it is known in the art that a signal processing module (26, 27) performs digital signal processing (DSP)).  
Therefore, it would have been obvious to one of ordinary skill in the art to modify the coherent receiver 152 as described in Jia as modified by Hayashi, with the teachings of the coherent receiver as described in Naito. The motivation being is that as shown a coherent receiver can comprise a first optical coupler 21, a polarization splitter 23, a first photoelectric detector 24, a second photoelectric detector 25 and a signal processing module (26, 27) and one of ordinary skill in the art can implement this concept into the coherent receiver 152 as described in Jia as modified by Hayashi and have the coherent receiver 152 comprise a first optical coupler 21, a polarization splitter 23, a first photoelectric detector 24, a second photoelectric detector 25 and a signal processing module (26, 27) i.e. as an alternative so as to perform optical demodulation by using a different technique of coherent detection and which modification is a simple substitution of a known coherent receiver for another, namely, for the same purpose i.e. to demodulate optical signals and for optimization and which modification yields predictable results.  
 
Claim 38 rejected under 35 U.S.C. 103 as being unpatentable over Jia et al (US Pub 20170294966) in view of Hayashi et al (US Pat 7421211) in further view of Qian et al (US Pub 20100215368).

Regarding claim 38, Jia as modified by Hayashi also discloses the method further comprising:
modulating, by the second device, the other part of the direct current optical signal with the first wavelength to generate a modulated optical signal with the first wavelength, and sending the modulated optical signal with the first wavelength to the first device as an optical signal in a second direction (Jia Fig 1, where the second device 106 modulates (i.e. at 164) the other part of the optical signal (continuous wave CW) with the first wavelength (ch1’) to generate a modulated optical signal with the first wavelength (ch1’), and sends the modulated optical signal with the first wavelength (ch1’) to the first device 102 as an optical signal in a second direction (upstream)); 
receiving, by the first device, the optical signal in the second direction from the second device, performing, by the first device, coherent frequency mixing between a LO light and the optical signal in the second direction, and demodulating, by the first device, the optical signal in the second direction (Jia Fig 1, where the first device 102 receives the optical signal in the second direction (upstream) from the second device 106, performs coherent frequency mixing (i.e. at 140) between a LO light and the optical signal in the second direction (upstream), and demodulates the optical signal in the second direction (upstream)).
Jia as modified by Hayashi fails to explicitly disclose taking, by the first device, a part of the direct current optical signal with the first wavelength in the optical signal in the first direction as the LO light for coherent reception.
However, Qian discloses 
taking, by a first device, a part of an optical signal with a first wavelength in an optical signal in a first direction as an LO light for coherent reception (Fig 4, where a first device 450 takes a part of an optical signal (continuous wave CW) with a first wavelength (ʎ1) in an optical signal (i.e. ʎ1, ʎ2) in a first direction (downstream) as an LO light for coherent reception (i.e. at 410)). 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the first device 102 as described in Jia as modified by Hayashi, with the teachings of the first device 450 as described in Qian. The motivation being is that as shown a first device 450 can take a part of an optical signal (continuous wave CW) with a first wavelength (ʎ1) in an optical signal (i.e. ʎ1, ʎ2) in a first direction (downstream) as an LO light for coherent reception (i.e. at 410) and one of ordinary skill in the art can implement this concept into the first device 102 as described in Jia as modified by Hayashi and have the first device 102 take a part of the optical signal (continuous wave CW) with the first wavelength (ch1’) in the optical signal (i.e. ch1, ch1’) in the first direction (downstream) as an LO light for coherent reception (i.e. at 140) i.e. as an alternative so as to perform optical demodulation by using a different technique of coherent detection and which modification is a simple substitution of a known coherent receiver for another, namely, for the same purpose i.e. to demodulate optical signals and for optimization and which modification yields predictable results.  
  

Allowable Subject Matter
Claims 3 and 15 are still objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art relevant to the Applicant’s disclosure and not relied upon:

Yu (US Pat 9143231) and more specifically Fig 1.

Yu (US Pub 20090274462) and more specifically Fig 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636